260 F.3d 1320 (11th Cir. 2001)
AT&T WIRELESS PCS INC., Plaintiff-Appellant,v.CITY OF ATLANTA, Atlanta City Council, Robb Pitts, Vern McCarty, Debi Starnes, et. al., Defendants-Appellees.
No. 00-15885.
United States Court of Appeals,Eleventh Circuit.
August 10, 2001.

Appeal from the United States District Court for the Northern District of Georgia (No. 98-00962-CV-JEC-1);  Julie E. Carnes, Judge.
(Opinion May 8, 2001, 250 F.3d 1307, 11th Cir., 2001)
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether rehearing en banc should be granted, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.